... . .........
       AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                         Page I of!   ~
                                                    UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                            v.                                                (For Offenses Committed On or After November I, 1987)


                        Marco Antonio Dominguez-Ayala                                         Case Number: 3:19-mj-21125

                                                                                              Leila W Morgan
                                                                                              Defendant's Attorney


       REGISTRATION NO. 83668298
       THE DEFENDANT:
        IZI pleaded guilty to count(s) 1 of Complaint    ~~~__;;;~~~~~~~~~~~~~~~~~~~~~~~~~




         D was found guilty to count( s)
                  after a plea of not guilty.
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title & Section                              Nature of Offense                                                           Count Number(s)
       8: 1325                                      ILLEGAL ENTRY (Misdemeanor)                                                 1

         D The defendant has been found not guilty on count(s)                       ~~~~~~~~~~~~~~~~~~~-




         D Count(s)           ~~~~~~~~~~~~~~~~~~
                                                                                               dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                            ~TIME SERVED                               D                                            days

         IZI Assessment: $10 WAIVED IZI Fine: WAIVED
         IZI Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative,                            charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                         Tuesday, March 5, 2019
                                                          r---=------___:D=at=e of Imposition of Sentence
                             I   ~     ('       .
       Received
                             I fl\          !
                         l· · ku~ l.'--"',,__,,....__,
                         l           I l                             FILED
                       DUSM
                                                                     MAR 0 5 2019
                                                              CLERK, U.S. DISTRICT
                                                         SOUTHEf~N DISTRICT OF C plot URT
                                                         BY                      M   FORN~
                                                                                     DEPUTY
       Clerk's Office Copy                                                                                                                 3:19-mj-21125
